TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00114-CR


Joseph Lavelle Brooks, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 61815, HONORABLE JOE CARROLL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Joseph Lavelle Brooks pleaded guilty to the offense of failing to register as a sex
offender.  See Tex. Code Crim. Proc. Ann. art. 62.102 (West 2006).  The district court sentenced
Brooks to seven years' imprisonment.
		Appellant's court-appointed attorney has filed a motion to withdraw and a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
		In our review of the record, we have discovered a clerical error in the district court's
written judgment of conviction.  The judgment states the statute for the offense as "62.10 Code of
Criminal Procedure."  Effective September 1, 2005, the former article 62.10 of the code of criminal
procedure was replaced by article 62.102 of the code of criminal procedure.  See Act of May 26,
2005, 79th Leg., R.S., ch. 1008, § 1.01, 2005 Tex. Gen. Laws 3385, 3407 (codified at Tex. Code
Crim. Proc. Ann. art. 62.102 (West 2006)).  Article 62.102 is now the correct statute for the offense. 
This Court has the authority to modify incorrect judgments when the necessary information is
available to do so.  See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim.
App. 1993); Smith v. State, 176 S.W.3d 907, 920 (Tex. App.--Dallas 2005, pet. ref'd) (citing
Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.--Dallas 1991, pet. ref'd)).
		We modify the judgment to reflect the correct statute for the offense as "62.102 Code
of Criminal Procedure."  As modified, the judgment of conviction is affirmed.




						____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Modified and, as Modified, Affirmed
Filed:   August 14, 2008
Do Not Publish